COBB, Judge.
The appellant, William Willmeth, was convicted of five counts of dealing in stolen property. His guideline sentence was a maximum three and one-half years; he was given a split sentence of 15 years (seven and one-half years imprisonment, seven and one-half years on probation) on each count concurrently, without written reasons for departure.
Willmeth contends there was insufficient evidence to support his convictions for dealing in stolen property and that he was entitled to a mistrial because the trial evidence revealed he had purchased the stolen items with quantities of cocaine. We find no merit in either contention.
We agree, however, that departure sentences must be supported by written reasons. State v. Jackson, 478 So.2d 1054 (Fla.1985). Since the oral reason for departure (i.e., the use of cocaine to induce thefts of property) was an improper one under Vanover v. State, 514 So.2d 1140 (Fla. 5th DCA 1987), we reverse the sentence and remand for resentencing within the guidelines. See Shull v. Dugger, 515 So.2d 748 (Fla.1987).
*398The convictions are affirmed; the sentences are reversed.
REMANDED FOR RESENTENCING.
DAUKSCH and GOSHORN, JJ., concur.